DUSTIN BELL, Respondent Below-Appellant,
v.
BRITTNEY BELL, Petitioner Below-Appellee.
No. 60, 2008.
Supreme Court of Delaware.
Submitted: May 13, 2008.
Decided: May 23, 2008.
Mr. David Buchanan, pro se, Laurel, DE. and Mr. David Buchanan, pro se, Sussex Correctional Institution, Georgetown, DE.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 23rd day of May 2008, it appears to the Court that:
(1) On February 1, 2008, the Court received the appellant's notice of appeal from the Family Court's "order of reinstatement" dated January 3, 2008. The notice of appeal also requested the Court to "reverse, remand . . . or [moot] any and all orders pertaining to property division . . ." and reverse "all Family Court orders evicting or excluding [a]ppellant from his home, land, farm, and/or business. . . ." For the reasons that follow, we conclude that the appeal must be DISMISSED.
(2) On February 4, 2008, the Court issued a brief schedule, with the appellant's opening brief due on or before March 20, 2008. On March 10, 2008, the appellant filed a request for an extension of time in which to file his opening brief. By Order dated March 11, 2008, the Court granted the appellant's request for an extension until May 5, 2008. On May 6, 2008, the appellant filed a "motion for leave of court to proceed with appeal on court records," which he requested be forwarded to opposing counsel "as supplemental to brief on file with Court."
(3) On that same date, the Clerk sent a letter to the appellant advising him that his opening brief had not been filed, he had made no further request for an extension of time to file the brief, and that leave to file an untimely brief must be obtained from the Court before any such brief may be accepted by the Clerk. The Clerk further advised the appellant that, if the brief were not filed within 7 days of the date of the letter, his appeal would be subject to dismissal.[1] As of the date of this Order the appellant has not filed his opening brief, nor has he requested an extension of time in which to do so.
NOW, THEREFORE, IT IS ORDERED that the appellant's "motion for leave of court to proceed with appeal on court records" is DENIED and that, pursuant to Rule 33(a), the appeal is DISMISSED.
NOTES
[1]  Supr. Ct. R. 33(a) ("Upon failure of a party . . . to comply with any rule or order, the Court may enter an appropriate sanction . . . .")